In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00308-CV

RAFAEL MOLINA, Appellant                   §    On Appeal from the 96th District
                                                Court

V.                                         §    of Tarrant County (096-298864-18)

                                           §    September 26, 2019
JESSICA BATTES-GRABOWSKI, JESSICA
BATTES, Appellee                           §    Per Curiam

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

      It is further ordered that Rafael Molina shall pay all of the costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM